DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to an orthodontic dental appliance, classified in CPC A61C 5/20.
II. Claims 14-24, drawn to a method for manufacturing a dental appliance, classified in CPC A61C 13/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as a process of molding rather than additive manufacturing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation between Examiner Courtney Huynh and Attorney Charles Fowler on 20 October 2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 14-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claim 14 is objected to because of the following informalities:  the last word of the claim is “mode” and it appears the word should be “model.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14-17, 19-22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mason et al. (US 11,266,484) having a filing date of 11 March 2019.
As to claim 14, Mason teaches a method for manufacturing a dental appliance (“Dental Appliance With Simulated Teeth And Method For Making” [Title]) for improving teeth appearance (the appliance “represent[s] teeth in desired positions” [Abstract]) and repositioning of the teeth (the appliance is an “orthodontic positioning appliance” useful for “apply[ing] a resilient positioning force to a patient’s teeth.” [Abstract]), the method comprises: receiving a scan dentition data of a patient (Col 8 lns 10+: “During treatment planning, a digital representation of a patient's initial arrangement of teeth may be obtained by one of any number of methods, such as by scanning.”); designing an appliance model with inner cavities that approximate the patient's dentition based on the scan dentition data; modifying the inner cavities of the appliance model to incrementally reposition the patient's teeth based on a treatment plan generated using the scan dentition data (Col 8 ln 65+“Once the planned arrangement is produced, it is used in conjunction with the patient's initial or current arrangement to produce a number of intermediate tooth arrangements or stages, which are subsequently used to configure respective individual position adjusting appliances to sequentially move the patient's teeth between each of the stages.”); modifying an outer shell of the appliance model to have simulated teeth that approximate a desired teeth arrangement (Fig 8 is an exemplary method for integrating the desired appearance with an appliance); and fabricating the appliance using additive manufacturing based on the designed appliance mode[l] (Col 14 lines 40+ teaches: “The rapid prototyping machine 272 will selectively harden a liquid or d used either directly as the appliance and/or outer component, or indirectly as a mold for producing the appliance.” (emphasis added)).
As to claim 15, Mason teaches the method of claim 14, wherein the desired teeth arrangement comprises a teeth arrangement that approximate the appearance of teeth at a final stage of the treatment plan (Col 10 line 27+: “In steps 222 and 223, the final orthodontic treatment stage tooth arrangement for the patient can be selected as the desired appearance.”).
As to claim 16, Mason teaches the method of claim 14, wherein the final teeth arrangement comprises a teeth arrangement with no visible dentition defect (Col 10 lines 37+: “In steps 224 and 225, the desired appearance can also be selected from a number of predetermined digital templates of a wide range of possible desired appearances. For example, such digital templates can include digital models of one or more ideal teeth.”).
As to claim 17, Mason teaches the method of claim 14, wherein modifying the inner cavities comprises digitally creating a plurality of anchoring slots in the inner cavities to receive corresponding anchors on the patient's teeth (Col 4 lines 31+: “it may be desirable or necessary to provide individual anchors on teeth with corresponding receptacles or apertures in the appliance”).
As to claim 19, Mason teaches the method of claim 14, wherein modifying the outer shell comprises creating one or more areas having varying thicknesses to compensate for one or more dentition defects (as illustrated in Mason Fig 4a, the .
As to claim 20, Mason teaches the method of claim 19, wherein the dentition defect comprises one or more of an enamel defect, a gap between two teeth, a chipped tooth, and a gap caused by a crooked tooth (Col 5 lines 19+: “Fig 3A is a simplified illustration depicting a typical malocclusion”, which includes crooked teeth).
As to claim 21, Mason teaches the method of claim 14, wherein modifying the outer shell comprises creating one or more simulated teeth having varying thickness within a tooth to compensate for a dentition defect or an anchor on the tooth (as described at Col 6 lines 19-24).
As to claim 22, Mason teaches the method of claim 14, but does not teach modifying the outer shell comprises generating one or more simulated teeth with an occlusal surface that comprises one or more cusps, grooves, fossa, or ridges (as illustrated for example in Fig 2C). 
As to claim 24, Mason teaches the method of claim 14, wherein the final teeth arrangement comprises a teeth arrangement specifically designed for fitting a veneer (Col 8 lines 32+ teaches a retention appliance is useful for holding teeth in a desired arrangement. The appliance is described elsewhere in Mason to have a desired outer appearance. The holding appliance is thus considered here to be a veneer.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claim 14 above, and further in view of Raby et al. (US 2017/0367791).
As to claim 18, Mason teaches the method of claim 14, but does not teach modifying the appliance model to include one or more occlusal openings configured to expose an occlusal surface of one or more teeth. Rather, the appliance model of Mason appears to cover the entirety of the occlusal surface of each tooth. However, in the field of dental appliances, it was known at the time the invention was effectively filed to provide for an appliance having an occlusal opening. See Raby which teaches A Dental Appliance Providing Exposed Occlusal Surfaces [Title]. Raby teaches the benefits of providing for exposed occlusal surfaces at [0058]: “Removable dental appliance 100 is configured to substantially expose occlusal surfaces of the teeth of a patient when worn by the patient. By providing exposed occlusal surfaces, removable dental appliance 100 may provide a number of advantages as compared to removable dental appliances that substantially surround the teeth of a patient such as, improved patient comfort, reduced visibility of the dental appliance, reduced tarter growth due to increase air and saliva flow between teeth, and the ability for a patient to eat or drink to some degree without removal of the dental appliance.” 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the exposed occlusal surfaces of Raby in the appliance model of Mason. Such a person would have been motivated to do so, with a reasonable expectation of success, in order to achieve the benefits enumerated above by Raby. See also MPEP § 2143 A which describes the prima facie .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mason as applied to claim 14 above, and further in view of Kalili (US 2008/0044786).
As to claim 23, Mason teaches the method of claim 14, but does not teach fabricating the appliance comprises: fabricating the outer shell of the appliance using a first material; and fabricating walls of the inner cavities using a second material, wherein the first and second material are different. However, Kalili teaches an Orthodontic Repositioning Appliance having an inner layer of a material with an elastic modulus and an outer layer of a material having a different elastic modulus. Kalili teaches at [0046] “the benefits of having an inner layer with a lower elastic modulus than the outer layer.” One benefit is described at [0048]: “if an appliance 1510 has a higher modulus on the inner layer than the outer layer, the pressure on the tooth 1500 is localized 1502, thereby increasing the propensity for tooth and bone damage. Also, the harder material 1510 is less elastic thereby causing greater load for a shorter period of time with less tooth movement by each appliance.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the first and second different materials as taught by Kalili in the dental appliance of Mason. Such a person would have been motivated to do so in order to achieve the benefits of such a dual layer structure described by Kalili [0048]. See also MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        10 March 2022